Title: To George Washington from Edmund Randolph, 14 February 1795
From: Randolph, Edmund
To: Washington, George


        
          Feby 14. 1795.
        
        E. Randolph has the honor of informing the President, that after every effort no person has appeared so proper for the temporary comptrollership as Major Lenox; and he will accept, without further expectations. Mr Wolcott and E. Randolph concur in thinking him unexceptionable; and if the President should approve, the business of the office, which is now stagnated, may immediately proceed.
      